— Appeal from a judgment of the County Court of Columbia County (Nichols, J.), rendered April 10, 2007, convicting defendant upon her plea of guilty of the crime of grand larceny in the second degree.
Admitting that she defrauded a trust for which she was the trustee, defendant waived indictment and pleaded guilty to a superior court information charging her with grand larceny in the second degree. County Court thereafter sentenced defendant to a prison term of 2 to 6 years, to run consecutively to a prison sentence that she was already serving for unrelated grand larceny and insurance fraud convictions, and ordered her to pay restitution in the stipulated amount of $195,714.50.
*809Defendant’s sole argument on this appeal is that the sentence imposed was harsh and excessive. We disagree, noting that our review of the record reveals neither an abuse of discretion by County Court nor the existence of extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Favor, 49 AD3d 915, 916 [2008]). Accordingly, the judgment is affirmed.
Spain, J.E, Carpinello, Rose, Malone Jr. and Kavanagh, JJ., concur. Ordered that the judgment is affirmed.